Citation Nr: 1510539	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-11 097	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a left ankle strain.



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2001 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Service connection was granted for a left ankle strain effective from April 20, 2010.

In April 2013, the Board remanded the case for additional development, to include obtaining VA treatment records and scheduling a VA examination.  In October 2014, the Board remanded the case for the agency of original jurisdiction (AOJ) to consider the evidence received at the AOJ shortly after a May 2013 supplemental statement of the case was issued.  


FINDING OF FACT

Since April 20, 2010, the Veteran's left ankle strain has been productive of disability equating to no worse than moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a higher evaluation for a left ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where service connection is awarded and an original rating is the subject of appeal, the notice requirement has been met.  Id.  Here, VA's duty to notify was satisfied through a notice letter dated in May 2010, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records, post-service treatment records, the Veteran's statements, and a lay statement from his coworker have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided a VA joints examination in May 2011, and a VA examination of the ankles in May 2013 to evaluate the severity of is left ankle disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purpose of evaluating the status of the Veteran's disability as it involved examination of the Veteran, consideration of the Veteran's pertinent history, and described the relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. 

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

The Veteran's service-connected left ankle disability has been rated under DC 5271.  Under this code, a 10 percent evaluation is warranted where there is moderate limitation of motion, and a 20 percent evaluation is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.

DC 5270 provides ratings for ankylosis of the ankle.  A 20 percent evaluation is warranted where there is ankylosis in plantar flexion of less than 30 degrees.  A 30 percent evaluation is warranted where there is ankylosis in plantar flexion between 30 degrees and 40 degrees, or where there is dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation is warranted where there is ankylosis in plantar flexion at more than 40 degrees, or where there is ankylosis in dorsiflexion at more than 10 degrees or with abduction, adduction, or inversion or eversion deformity.  38 C.F.R. § 4.71a, DC 5270.

DC 5272 provides a 20 percent evaluation for ankylosis of subastragalar or tarsal joint in poor weight-bearing position.

DC 5273 provides a 20 percent evaluation where there is malunion of the os calcis or astragalus with marked deformity.

Finally, DC 5274 provides a 20 percent evaluation where there has been astragalectomy.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012).  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Id.  Pain may result in functional loss, however, only if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Id.

The Veteran's left ankle strain was assigned a 10 percent evaluation from April 20, 2010, pursuant to DC 5271.  Because this is an appeal from the award of an initial rating, consideration will be given to whether a higher rating is warranted at any point since the award of service connection--April 20, 2010.

The Veteran asserts that his left ankle condition is more severely disabling than the current 10 percent rating reflects.  Specifically, he asserts that his symptoms include pain, instability, and inability to exercise, to include running or walking for long periods.  See December 2011 Notice of Disagreement (NOD).

An October 2010 VA treatment record shows the Veteran presented with ankle pain.  He reported symptoms of pain along the outside of his ankle '"near the ball"' and rolling of the left ankle after long walks.  He denied radiation with pain.  He also reported flare-ups with intense pain that he described as "achy."  He reported that sitting for long periods caused his ankle to become stiff.  Examination revealed full range of motion along both ankles.  There was no objective evidence of pain with plantar flexion or dorsiflexion.  The examiner's report reflects that with apprehension there was inversion of the left foot at the ankle.  See October 2010 VA Treatment Record located in Virtual VA.

In May 2011, the Veteran was afforded a VA examination of the joints to evaluate the severity of his left ankle disability.  He reported symptoms of pain, giving away, cracking, locking, rolling, and swelling.  The objective testing revealed crepitus of the left ankle, tenderness, and guarding of movement.  Physical examination of the left ankle revealed dorsiflexion from 0 to 13 degrees, plantar flexion from 0 to 25 degrees, and objective evidence of pain with active motion.  X-ray of the left ankle showed a possible old fracture along the outside of the Veteran's ankle.  There was a well corticated osseous body situated just distal to the medial malleolus.  The examiner noted there was no change from the prior x-rays performed in October 2010.  There was no evidence of acute fracture, no significant soft tissue swelling at the left ankle, or any significant interval change.  The examiner opined that this was likely from an old injury.  There was no evidence of acute fracture or soft tissue swelling.  The examiner compared the x-rays with those performed in October 2010 and determined there was no change.  It was also noted that the Veteran walked with an antalgic gait.  The examiner opined that "it [was] at least as likely as not (50/50 probability) the veteran's left ankle strain [was] related to similar complaints while in service."

In May 2013, the Veteran was afforded a VA examination to evaluate the severity of his left ankle disability.  He reported that he had left ankle sprain for the past 10 years and that flare-ups impacted the function of his ankle.  Physical examination of the left ankle showed plantar flexion to 45 degrees, and dorsiflexion to 15 degrees with no objective evidence of pain.  Results from muscle strength testing were 5/5 (normal) with dorsiflexion and plantar flexion.  The examiner noted the left ankle had less movement than normal, and there was no evidence of ankylosis, malunion of os calcis or astragalus, or astragalectomy.  The examiner's report reflects that there was no pain and no fatigue, weakness, incoordination, or change in range of motion after repetitive testing.  Stability testing was within normal limits and x-ray of the left ankle showed no swelling or abnormal findings.  The examiner explained "it [was] unreasonable to assume there is some additional limitation during a flare, by the veteran's report of trying to stay off of [his left ankle] due to pain and due to the very definition of a flare."  The examiner indicated that "it [was] impossible to state with any certainty the degree of additional limitation during a flare, and it [was] certainly not possible to give additional limitations in degree of range of motion, as this would be pure speculation."  

In view of the objective findings during this time period, the Board finds there is no basis for awarding a rating greater than 10 percent from April 20, 2010.  The Board notes that the May 2013 VA examiner noted there was less movement than normal of the left ankle, plantar flexion at 45 degrees, and dorsiflexion at 15 degrees.  The Board also acknowledges that a May 2010 VA treatment record reflects there was apprehension and inversion of the left foot at the ankle.  However, DC 5270 does not apply, as the medical records do not show any finding of ankylosis in the left ankle or evidence of instability.  There has been no x-ray or MRI evidence of os calcis or astragalus, or astragalectomy such that a rating under DCs 5273 or 5274 would be appropriate.  DC 5272 for ankylosis of subastragalar or tarsal joint is not applicable as there is no evidence to show any ankylosis.  

The Board acknowledges the Veteran's assertions regarding the severity of his left ankle disability, and finds these statements to be competent, credible, and probative, as the Veteran is competent to state how he experiences symptoms, such as pain, that require only personal knowledge as it comes to him through his senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Board finds the May 2013 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  The May 2013 VA examiner interviewed the Veteran, reviewed the claims file, and explained that the question of whether the Veteran experienced any additional limitation or functional loss during flare-ups of the ankle could not be answered without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. at 382.  Given the objective indications regarding loss of motion and functional impairment, the Board finds that the disability is best described as equating to moderate limitation of motion.  The Veteran's loss of dorsiflexion and loss of plantar flexion are not so significant as to cause "marked" limitation of motion.  (As noted above, a 20 percent rating is warranted for ankylosis in plantar flexion less than 30 degrees, see DC 5270, and a 20 percent rating is warranted for ankylosis of the subastragalar or tarsal joint.  See DC 5273.  "Marked" limitation of motion, which is considered comparable to these sort of impairments, and thereby warranting a 20 percent rating, is not shown.)  

The Board has also considered whether referral to the Director, Compensation Service, is warranted for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  Referral is appropriate when the disability at issue is not contemplated by the rating criteria; however, in this case, the Veteran's symptoms are specifically contemplated by the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.71a (2014).  Consequently, referral is not warranted.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to a higher evaluation for a left ankle strain.  Therefore, the benefit-of-the-doubt doctrine is not helpful to the claimant.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for a left ankle strain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


